DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               Y.R., the mother,
                                  Appellant,

                                      v.

               DEPARTMENT OF CHILDREN AND FAMILIES
                     and GUARDIAN AD LITEM,
                            Appellees.

                                No. 4D21-3531

                                [May 23, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Alberto Ribas, Jr., Judge; L.T. Case No. 2011-DP-463.

   Lori D. Shelby, Fort Lauderdale, for appellant.

  Carolyn Schwarz of Children’s Legal Services, Fort Lauderdale, for
appellee Department of Children and Families.

    Sara Elizabeth Goldfarb, Statewide Director of Appeals, and Sarah Todd
Weitz, Senior Attorney, Statewide Guardian Ad Litem Office, Tallahassee,
for appellee Guardian Ad Litem.

PER CURIAM.

   Affirmed.

GROSS, GERBER and ARTAU, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.